THE COURT
(THRUSTON, Circuit Judge, contra)
instructed the jury that such notice, so left, was not sufficient to charge the defendant.
Mr. Key, for the plaintiff, then prayed the court to instruct the jury in effect, that if they should be satisfied by the evidence that notice had been duly received by the defendant, although it was so left, the notice was sufficient; and that the two papers (hereafter mentioned), were evidence from which the jury might infer such notice. The papers were, first, an agreement not to take advantage of the statute of limitations; and, second, a promise to authorize coimsel to docket a suit upon the note.
But THE COURT (THRUSTON, Circuit Judge, contra) refused to give the instruction, because they thought the papers did not warrant such an inference.
• Bills of exception were taken, and upon the writ of error, the judgment was affirmed by the supreme court of the United States upon both points. 2 Pet. [27 U. S.] 121.
[“Let us now see what were the papers which the plaintifis had given in evidence, which the court were called upon to declare to the jury were competent evidence from which the jury might make the inference insisted upon: The first is the letter of the defendant, dated the Sth of May, 1S22. and addressed to the cashier of the Bank of Columbia, in which he declares that he will not take any advantage of the limitation act for his indorsement on this and another note; the blank authority sent to the defendant by the cashier of the Bank of the United States on the 14th of December, 1824, for the signatures of the defendant and of the maker of the notes, purporting to empower some attorney to docket suits against them on these notes, with a declaration indorsed thereon by the defendant that if the maker of the notes should not be able to satisfy the bank before court, and they should determine to bring suit, he would instruct a particular person to docket the case for him. Let it be admitted that these papers bound the defendant to abstain from making a particular defense to which the law entitled him, and to cause the action intended to be commenced against him to be docketed, so as not to delay the plaintiffs, could the jury from thence infer, with any legal propriety, either that the necessity of proving notice of the nonpayment of the notes would be dispensed with, or the fact that the notice left at the store of James Corcoran was received by the defendant at any time, much less in due time? If this was a question of inference fit to be submitted to the discretion of the jury, it seems to the court that the rules respecting this subject which have been laid down with so much care would no longer be fixed and certain, but would change with the varying conclusions which a jury might draw of the fact from evidence, however slight, given to prove it. What, for example, does the rule that notice must in certain cases be served personally upon the indorser, or be left at his dwelling house or place of business, signify, if a jury may from any evidence, however remote from the fact, presume that the notice, though left at any other place, might have found its way to the hands of the person whom it was intended to charge?”]